Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 112 rejection, the rejection in last Office action dated on 12/27/2021 is withdrawn  because applicant’s amendment.

Regarding to 101 compliance, Claims 1-20  are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “a) identifying, an original dataset corresponding to an output of a lead scoring model that generates scores for a plurality of prospects from the original dataset, the scores indicating a likelihood of success of prospects of the plurality of prospects; determining, by the at least one processor, a success rate threshold by performing a plurality of simulations that utilize the machine-learning lead scoring model with different parameters to determine success rates of historical data associated with the original dataset; b) determining, whether a success rate based on a reject rate and a mislabel rate of the original dataset does not meet the success rate threshold; c) selecting,  a reject inference model from a plurality of reject inference models in response to the success rate not meeting the success rate threshold, each reject inference model of the plurality of reject inference models comprising a model for generating synthetic outcomes for reject data in the original dataset having no outcome data; d) generating, based on the original dataset, an imputed    dataset comprising synthetic outcome data for reject data in a subset of the plurality of prospects to augment the original dataset by using the reject inference model to generate synthetic outcome labels for the reject data in the subset of the plurality of prospects; and e) updating, the lead scoring model using the imputed dataset by modifying at least one parameter of the lead scoring          model based on synthetic outcome data of the imputed dataset.
The “identifying, determining, selecting, generating, updating” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for using rejected inference to generate synthetic data for modifying lead scoring models. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of, “computer implemented”, “by at least one processor”, “machine-learning”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of  using rejected inference to generate synthetic data for modifying lead scoring models. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 5: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer readable storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. The claim is eligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 2-4, 6-13 and 15-20, the claims recite elements such as “selecting a reject inference model from a plurality of reject inference models”; “performing a plurality of simulations comprises selecting a simple augmentation model for augmenting the original dataset”; “selecting a fuzzy augmentation model”; “a plurality of characteristics of the original dataset”; “success rate of the original dataset”; “size of a set of known labels”; “plurality of reject inference models on historical data”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US PG. PUB. No. 20050234763 (Pinto)  in view of “Reject inference, augmentation, and sample selection”, Banasik.
In particular Pinto discloses “…which prospects from a population of potential customers would be likely to accept an offer for a product or service (called acquisition by response or look-alike)…”, paragraph 2 and Fig. 1 and associated disclosure.
“ [0003] When the model is to be used to select prospects, who will be the targets of, say, a direct mail advertising campaign, the time and expense of creating the model and the quality of the selection produced by the model are important considerations..”, paragraph 3.
“[0004] In general, in one aspect, a machine-based method includes receiving historical multi-dimensional data representing multiple source variables [Examiner interprets as original datasets] to be used as an input to a predictive model of a commercial system, “…applying transformations to the source variables that are selected to
increase predictive power,.and applying transformations to the data … based on the strength of measurement represented by a variable..”, paragraph 4.
“0005] Implementations may include one or more of the following features. The strength of measurement includes at least one of nominal, ordinal, and interval. The strength of a measurement is represented in stored metadata associated with the data. The representation of a response function of a target variable against untransformed, transformed, and target variables associated with the data are displayed to a user. A selection of nonlinear transformations, including but not limited to splining transformations [Examiner interprets as selecting, a … inference model from a plurality of reject inference models], are provided to increase the predictive power of a variable for the target response associated with the data. Recursive decision partition trees are applied to single variables associated with the data to obtain optimal subgroups comprising designer binary variables. …automatic transformation is invoked by rule based on the variable or type of variable. The variables for which transformations is invoked may be used in the model or may be transformed for use in the model. Both the source variables and related transformed versions of the source variables are persistently stored”, paragraph 5.
“…[0042] The model development and deployment activities may begin with a database 12 that covers historical events associated with the system being modeled…After evaluation, further project planning may be necessary and
deployment of the model may be scheduled 24. Deployment could include, for example, applying the model to live data  to generate predictive information (for example, a list of people who the model predicts will be more likely to accept a new product offering or to predict the most profitable combination of channel and target selection)”, paragraph 42 and Fig. 1;
in summary, Pinto discloses a model development platform (see Fig. 1), final model selection (element 78 Fig. 4), variable transformation (element 82 Fig. 4), predictor variable management (element 94 in Fig. 5)  and  “initially rejected variables, e.g., Xh or (Xj*Xk)” that can be managed or filtered in user defined interactions, paragraph 186 and “…If a Candidate model is rejected, the data exploration and variable transformation action points are still available for modifying variables to improve the model…”, paragraph 188 and “..The analyst can then reject the final model and re-analyze the model starting with prediction method/import dataset…”, paragraph 228.  Pinto is silent in working exclusively with rejected variables, his model, again comprises predictor variable management (element 94 in Fig. 5).
Banasik discloses a research working exclusively with rejected data (see abstract). Further, Banasik discloses “Sample selection correction may be thought of as correction for variables denied the model on account of rejected cases….” And “Augmentation may be thought of as correcting for other aspects of model misspecification…”, numeral 1 page 1582.  
But the references fail to teach at least:
determining, by the at least one processor, a success rate threshold by performing a plurality of simulations that utilize the machine-learning lead scoring model with different parameters to determine success rates of historical data associated with the original dataset;

determining, by the at least one processor, that a success rate based on a reject rate and a mislabel rate of the original dataset does not meet the success rate threshold;

selecting, by the at least one processor, a reject inference model from a plurality of reject inference models in response to the success rate not meeting the success rate threshold, each reject inference model of the plurality of reject inference models comprising a model for generating synthetic outcomes for reject data in the original dataset having no outcome data;

generating, by the at least one processor and based on the original dataset, an imputed dataset comprising synthetic outcome data for reject data in a subset of the plurality of prospects to augment the original dataset by using the reject inference model to generate synthetic outcome labels for the reject data in the subset of the plurality of prospects; 


Moreover, the missing claimed elements from the combination  Pinto and Banasik
are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 10423890 “System and method for synthesizing data”. This publication discloses a system where a single data record is identified from a first set of data. The first set of data comprises a first plurality of data records, each of the data records including multiple items of data describing an entity. Using pattern recognition, the single data record is processed to identify a group of records from within the first set that have corresponding characteristics equivalent to the single data record. A score for each of the records in the first set is determined. The score describes how similar each of the records in the first set is to the single data record

“On support vector decision trees for database marketing”,IEEE. 01-Jan-1999. This article discloses a support vector decision tree method for customer targeting in the framework of large databases (database marketing). The goal is to provide a tool to identify the best customers based on historical data. This tool is then used to forecast the best potential customers among a pool of prospects.The article  begins by regressively constructing a decision tree. Each decision consists of a linear combination of independent attributes. A linear program motivated by the support vector machine method from Vapnik's statistical learning theory is used to construct each decision. This linear program automatically selects the relevant subset of attributes for each decision. Each customer is scored based on the decision tree. A gain chart table is used to verify the goodness-of-fit of the targeting, to determine the likely prospects and the expected utility or profit. Successful results are given for three industrial problems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/15/2022
























+